Exhibit 10.2

EXECUTION VERSION

OPTION AGREEMENT

BY AND AMONG

INERGY, L.P.,

INERGY MIDSTREAM, L.P.,

NRGM GP, LLC,

AND

INTREPID MERGER SUB, LLC

AND

CRESTWOOD GAS SERVICES GP LLC,

CRESTWOOD GAS SERVICES HOLDINGS LLC,

AND

CRESTWOOD HOLDINGS LLC

Dated as of May 5, 2013



--------------------------------------------------------------------------------

OPTION AGREEMENT

This OPTION AGREEMENT, dated as of May 5, 2013 (this “Agreement”), is entered
into by and among Inergy, L.P., a Delaware limited partnership (“NRGY”), Inergy
Midstream, L.P., a Delaware limited partnership (“NRGM”), NRGM GP, LLC, a
Delaware limited liability company and the general partner of NRGM (“NRGM GP”),
Intrepid Merger Sub, LLC, a Delaware limited liability company and wholly-owned
subsidiary of NRGM (“Merger Sub” and, collectively with NRGY, NRGM and NRGM GP,
the “Inergy Parties”), on the one hand, and Crestwood Gas Services GP LLC, a
Delaware limited liability company (“CMLP GP”), Crestwood Gas Services Holdings
LLC, a Delaware limited liability company (“CW Gas Holdings”) and Crestwood
Holdings LLC, a Delaware limited liability company (“CW Holdings” and,
collectively with CMLP GP and CW Gas Holdings, the “Crestwood Parties”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, the Inergy Parties,
Crestwood Midstream Partners LP, a Delaware limited partnership (“CMLP”), and
CMLP GP, the general partner of CMLP, are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”) pursuant to which,
among other things, Merger Sub will merge with and into CMLP (the “Merger”) with
CMLP as the surviving entity;

WHEREAS, concurrently with the execution of this Agreement, the Inergy Parties
and the Crestwood Parties are entering into a Voting Agreement, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Voting Agreement”) pursuant to which, among other things, each of
CW Gas Holdings and CW Holdings agrees to support the Merger and the other
transactions contemplated thereby, on the terms and subject to the conditions
provided for in the Voting Agreement;

WHEREAS, as of the date hereof, the Crestwood Parties are the Holders of the
CMLP Units set forth on Schedule A hereto (such CMLP Units other than any such
CMLP Units that are contributed to NRGY pursuant to the Follow-On Contribution
Agreement, the “Subject Units”); and

WHEREAS, in connection with the Merger Agreement and the Voting Agreement, the
Inergy Parties have requested that the Crestwood Parties enter into this
Agreement and abide by the covenants and obligations set forth herein.

NOW THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties hereto agree as follows:

ARTICLE 1

GENERAL

1.1 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement.

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 2.3(a)(i).

“CMLP” shall have the meaning set forth in the recitals.

“CMLP Class D Units” shall mean the Class D units representing limited partner
interests in CMLP issued pursuant to the CMLP Partnership Agreement.

“CMLP Common Units” shall mean the common units representing limited partner
interests in CMLP issued pursuant to the CMLP Partnership Agreement.

“CMLP GP” shall have the meaning set forth in the preamble.

“CMLP Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Limited Partnership of CMLP dated as of February 19, 2008, as
amended from time to time.

“CMLP Units” shall mean the CMLP Common Units and the CMLP Class D Units.

“Crestwood Parties” shall have the meaning set forth in the preamble.

“CW Gas Holdings” shall have the meaning set forth in the preamble.

“CW Holdings” shall have the meaning set forth in the preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exercise Date” shall have the meaning set forth in Section 2.2.

“Exercise Notice” shall have the meaning set forth in Section 2.2.

“Exchange Ratio” means 1.0700.

“Existing Units” shall have the meaning set forth in the recitals.

“Follow On Contribution Agreement” means the Follow-On Contribution Agreement,
dated as of the date hereof, among NRGY, NRGY General Partner, CW Gas Holdings
and CW Holdings.

“Inergy Parties” shall have the meaning set forth in the preamble.

“Lien” shall mean any mortgage, lien, charge, restriction (including
restrictions on transfer), pledge, security interest, option, right of first
offer or refusal, preemptive right, lease or sublease, claim, right of any third
party, covenant, right of way, easement, encroachment or encumbrance.

“Merger” shall have the meaning set forth in the recitals.

 

2



--------------------------------------------------------------------------------

“Merger Agreement” shall have the meaning set forth in the recitals.

“Merger Sub” shall have the meaning set forth in the preamble.

“New NRGM Common Units” shall have the meaning set forth in Section 2.3(b).

“NRGM” shall have the meaning set forth in the preamble.

“NRGM Common Units” shall mean common units representing limited partner
interests in NRGM issued pursuant to the NRGM Partnership Agreement.

“NRGM GP” shall have the meaning set forth in the preamble.

“NRGM Partnership Agreement” shall mean means the First Amended and Restated
Agreement of Limited Partnership of NRGM dated as of December 21, 2011, as
amended from time to time.

“NRGY” shall have the meaning set forth in the preamble.

“Option” shall have the meaning set forth in Section 2.1.

“Parties” means the Inergy Parties and the Crestwood Parties.

“Permitted Transfer” shall have the meaning set forth in the Voting Agreement.

“Record Holder” shall have the meaning set forth in the CMLP Partnership
Agreement.

“Subject Units” shall have the meaning set forth in the recitals.

“Transfer” shall mean, directly or indirectly, to sell, transfer, assign,
pledge, encumber, grant a participation in, gift-over, hypothecate or otherwise
dispose of (by merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by liquidation,
by dissolution, by dividend, by distribution, by operation of law or otherwise),
either voluntarily or involuntarily, or to enter into any contract, option or
other arrangement or understanding with respect to the voting of or sale,
transfer, assignment, pledge, encumbrance, grant, gift, hypothecation or other
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by interspousal disposition pursuant to domestic
relations proceeding, by liquidation, by dissolution, by dividend, by
distribution, by operation of Law or otherwise).

“Transfer Agent” shall have the meaning set forth in the CMLP Partnership
Agreement.

“Unaffiliated Financial Advisor” means a nationally recognized investment
banking firm, other than a firm that has been engaged by or on behalf of any of
the Inergy Parties or Crestwood Parties or any of their respective Affiliates or
any committee of any of their respective boards in connection with the Merger
Agreement, the MLP GP Contribution Agreement or the NRGY GP Purchase Agreement
or any of the transactions contemplated thereby.

“Voting Agreement” shall have the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

OPTION

2.1 Option. Each of the Crestwood Parties hereby grants to NRGM an irrevocable
option to purchase such Crestwood Party’s Subject Units in exchange for New NRGM
Common Units on the terms and conditions of this Article 2 (the “Option).

2.2 Exercise. If the General Partner Transactions have been consummated,
following the termination of the Merger Agreement in accordance with its terms
either (i) pursuant to Section 8.4(b) of the Merger Agreement or (ii) pursuant
to Section 8.2(c) of the Merger Agreement, but only if immediately prior to the
MLP Unitholder’s Meeting NRGM had the right to terminate the Merger Agreement
pursuant to Section 8.4(c) of the Merger Agreement and the MLP Recommendation
Change giving rise to such termination right was unrelated to an MLP Takeover
Proposal, NRGM may exercise the Option at any time prior to the termination of
this Agreement and in its sole discretion by delivering a notice in accordance
with Section 5.3 hereof to each of the Crestwood Parties (the “Exercise Notice”)
(the date on which the Option is exercised, the “Exercise Date”).

2.3 Transfer and Exchange.

(a) Within ten (10) Business Days of receipt of the Exercise Notice as
determined in accordance with Section 5.3 hereof:

 

  (i) each Crestwood Party shall deliver to NRGM a duly executed counterpart of
the assignment and assumption agreement in the form set forth in Exhibit A
hereto (the “Assignment and Assumption Agreement”) in respect of such Crestwood
Party’s respective Subject Units;

 

  (ii) as required by Section 4.5(b) of the CMLP Partnership Agreement, each
Crestwood Party shall surrender to CMLP for registration of transfer, and CMLP
GP, in its capacity as general partner of CMLP, shall cause CMLP to acknowledge
such surrender and such transfer in connection therewith, every original
certificate evidencing any of such Crestwood Party’s respective Subject Units;

 

  (iii) as required by Section 4.5(a) of the CMLP Partnership Agreement, CMLP
GP, in its capacity as general partner of CMLP, shall cause its appropriate
officers to execute and deliver to NRGM, and, if necessary, shall cause the
Transfer Agent to countersign, new certificates which both (A) name NRGM as the
new Holder of the Subject Units and (B) otherwise comply with all applicable
provisions of the CMLP Partnership Agreement (including Section 4.8(f) thereto);

 

  (iv) as required by Section 10.1(b) of the CMLP Partnership Agreement for a
transferee to become a limited partner of CMLP, CMLP GP, in its capacity as
general partner of CMLP, shall cause (A) the transfers of the Subject Units
effected in connection with NRGM’s exercise of the Option to be reflected in the
books and records of CMLP and (B) NRGM to become the Record Holder of the
Subject Units; and

 

  (v) the Crestwood Parties shall execute and deliver, or cause to be executed
and delivered, any such instruments, and shall take all such actions as may be
necessary or advisable (whether pursuant to the CMLP Partnership Agreement or
otherwise) to consummate the Option in respect of all Subject Units and the
transactions and requirements contemplated by this Article 2.

 

4



--------------------------------------------------------------------------------

(b) NRGM agrees that, within one (1) Business Day of receipt of a duly executed
Assignment and Assumption Agreement delivered by an applicable Crestwood Party
pursuant to Section 2.3(a)(i) above, NRGM shall (i) issue to each applicable
Crestwood Party a number of NRGM Common Units equal to the product (rounded down
to the nearest whole number) of (A) such Crestwood Party’s Subject Units and
(B) the Exchange Ratio (such NRGM Common Units described in this clause (i), the
“New NRGM Common Units”); (ii) in lieu of any fractional units which would have
otherwise been issued to such applicable Crestwood Party pursuant to the
preceding clause (i), pay to the applicable Crestwood Party an amount in cash
(without interest rounded up to the nearest whole cent) equal to the product of
(A) such fraction and (B) the average of the closing price of NRGM Common Units
on the NYSE Composite Transaction Reporting System as reported in The Wall
Street Journal (but subject to correction for typographical or other manifest
errors in such reporting) over the five-day trading period ending on the third
trading day immediately preceding the date of the Exercise Notice; (iii) pay to
each applicable Crestwood Party an amount equal to $0.4669 in cash per such
Crestwood Party’s Subject Unit; and (iv) deliver to such applicable Crestwood
Party a duly executed counterpart of the Assignment and Assumption Agreement.

(c) Notwithstanding anything in this Agreement to the contrary, NRGM shall only
be entitled to exercise the Option provided for herein if NRGM shall have
(i) received an opinion from an Unaffiliated Financial Advisor, dated the date
of the Exercise Notice, to the effect that the exercise of the Option in
accordance with the terms hereof is fair, from a financial point of view, to
NRGM; and (ii) delivered a copy of such opinion to the Crestwood Parties. Any
delivery of any Exercise Notice without compliance with the foregoing
requirement shall be null and void and no Crestwood Party shall have any
obligation to comply with Section 2.3 hereof in connection with such Exercise
Notice.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each of the Crestwood Parties hereby represents and warrants to the Inergy
Parties as follows:

3.1 Organization; Authorization; Validity of Agreement; Necessary Action. Each
of the Crestwood Parties is a limited liability company, duly formed, validly
existing and in good standing under the Laws of the State of Delaware and has
the requisite limited liability company power and authority to execute, deliver
and perform its obligations hereunder and to consummate the transactions
contemplated hereby, and no other actions or proceedings on the part of any of
the Crestwood Parties to authorize the execution and delivery of this Agreement,
the performance by it of the obligations hereunder or the consummation of the
transactions contemplated hereby are required. This Agreement has been duly
executed and delivered by each of the Crestwood Parties and, assuming the due
execution and delivery of this Agreement

 

5



--------------------------------------------------------------------------------

by the Inergy Parties, constitutes a valid and binding agreement of each of the
Crestwood Parties, enforceable against each of the Crestwood Parties in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law)).

3.2 Ownership. As of the date hereof, each of the Crestwood Parties is the
holder of the number of Existing Units as set forth on Schedule A hereto. Except
for shared voting or dispositive power solely for SEC reporting purposes as set
forth in the Schedule 13D filed by the Crestwood Parties with the SEC prior to
the date hereof and except as a result of making a Permitted Transfer, as
contemplated by the Voting Agreement or as a result of a Transfer of Subject
Units in accordance with the Follow-On Contribution Agreement, each of the
Crestwood Parties has and will have at all times through the Exercise Date sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Article 2 hereof, and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of such Crestwood Party’s Subject Units at all times through the Exercise Date.

3.3 No Violation. Neither the execution, delivery or performance of this
Agreement by any of the Crestwood Parties nor the performance by any of the
Crestwood Parties of its obligations under this Agreement will (a) result in a
violation or breach of or conflict with any provisions of, or result in a
default (or an event that, with notice or lapse of time or both, would become a
default) under, or result in the termination, cancellation of, or give rise to a
right of purchase under, or accelerate the performance required by, or result in
a right of termination or acceleration under, or result in the creation of any
Lien (except as set forth in this Agreement and pursuant to any applicable
restrictions on transfer under the Exchange Act) upon any of the Subject Units
or any material properties, rights or assets, or result in being declared void,
voidable, or without further binding effect, or otherwise result in a detriment
to it under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, franchise, lease, contract,
agreement, joint venture or other instrument or obligation of any kind to which
any of the Crestwood Parties or any of their respective Subsidiaries is a party
or by which any of the Crestwood Parties’ or any of their respective
Subsidiaries’ respective properties, rights or assets may be bound; (b) violate
any Orders or Laws applicable to any of the Crestwood Parties or any of its
properties, rights or assets; or (c) result in a violation or breach of or
conflict with the organizational documents of any of the Crestwood Parties.

3.4 Consents and Approvals. No Order, or registration, declaration or filing
with, any Governmental Entity is necessary to be obtained or made by any of the
Crestwood Parties in connection with (a) the execution, delivery and performance
of this Agreement or (b) the consummation by the Crestwood Parties of the
transactions contemplated hereby, except for any reports under Sections 13(d)
and 16 of the Exchange Act as may be required in connection with this Agreement
and the transactions contemplated hereby.

3.5 Reliance by Inergy Parties. Each of the Crestwood Parties understands and
acknowledges that the Inergy Parties are entering into the Merger Agreement in
reliance upon the execution and delivery of this Agreement and the
representations, warranties, covenants and obligations of the Crestwood Parties
contained herein.

 

6



--------------------------------------------------------------------------------

3.6 New NRGM Common Units Entirely for Own Account. The New NRGM Common Units to
be acquired by the Crestwood Parties pursuant to Article 2 will be acquired for
investment for each respective Crestwood Party’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof.
No Crestwood Party has the present intention of selling, granting any
participation in, or otherwise distributing the same. No Crestwood Party
presently has any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the New NRGM Common Units to be acquired by the
Crestwood Parties pursuant to Article 2.

3.7 Accredited Investor; Investment Experience. Each Crestwood Party is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Securities and Exchange Commission pursuant to the Securities Act. Each
Crestwood Party is experienced in evaluating and investing in securities and
acknowledges that it can bear the economic risk of a complete loss of its
investment in New NRGM Common Units to be acquired by the Crestwood Parties
pursuant to Article 2, and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in such New NRGM Common Units. Each Crestwood Party has undertaken
such investigation as it has deemed necessary to enable it to make an informed
and intelligent decision with respect to the execution, delivery and performance
of this Agreement and any acquisition of New NRGM Common Units pursuant to
Article 2. Each Crestwood Party has had an opportunity to ask questions and
receive answers from the Inergy Parties regarding the terms and conditions of
the Option and the transactions contemplated by the Option and the business,
properties, prospects and financial condition of NRGM. The foregoing two
sentences do not, however, modify the representations of the Crestwood Parties
in Article 3.

3.8 Restricted Securities. Each Crestwood Party understands that the New NRGM
Common Units to be acquired by the Crestwood Parties pursuant to Article 2 have
not been registered under the Securities Act or any state securities Laws by
reason of specific exemptions under the provisions thereof, the availability of
which depend in part on the bona fide nature of the Crestwood Parties’
investment intent and upon the accuracy of the representations made in this
Article 3. Each Crestwood Party understands that NRGM is relying in part upon
the representations and agreements contained in this Article 3 for the purpose
of determining whether the offer, sale and issuance of the New NRGM Common Units
meets the requirements for such exemptions. Each Crestwood Party understands
that the New NRGM Common Units will be characterized as “restricted securities”
under the Securities Act and that under the Securities Act and applicable
regulations, such New NRGM Common Units may not be sold, transferred, offered
for sale, pledged, hypothecated or otherwise disposed of except pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from the requirements of the Securities Act, and in
compliance with other applicable state and federal securities Laws. In this
connection, each Crestwood Party represents that it is familiar with Rule 144
promulgated under the Securities Act, and understands the resale limitations
imposed thereby and by the Securities Act. Each Crestwood Party also
acknowledges that appropriate legends will be placed on the certificates
representing the New NRGM Common Units to be acquired by the Crestwood Parties
pursuant to Article 2 (including as required by the NRGM Partnership Agreement)
indicating the restrictions on transfer of such New NRGM Common Units and that
Buyer has no obligation to register such New NRGM Common Units, except as
provided in the NRGM Partnership Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE 4

OTHER COVENANTS

4.1 Prohibition on Transfers, Other Actions. Each of the Crestwood Parties
hereby agrees not to (a) Transfer any of the Subject Units (other than pursuant
to Article 2 herein, pursuant to the Merger, pursuant to the Follow-On
Contribution Agreement or pursuant to a Permitted Transfer (as defined in the
Voting Agreement)); (b) enter into any agreement, arrangement or understanding,
or take any other action, that violates or conflicts with or would reasonably be
expected to violate or conflict with, or result in or give rise to a violation
of or conflict with, such Crestwood Party’s representations, warranties,
covenants and obligations under this Agreement (other than the Merger Agreement
and the Voting Agreement); or (c) take any action that could restrict or
otherwise affect such Crestwood Party’s legal power, authority and right to
comply with and perform its covenants and obligations under this Agreement. Any
Transfer in violation of this Section 4.1 shall be null and void.

4.2 Further Assurances. From time to time, at the request of the Inergy Parties
and without further consideration, each of the Crestwood Parties shall execute
and deliver, or cause to be executed and delivered, such instruments of
assignment, transfer, conveyance, endorsement, direction or authorization as may
be necessary, and take all such further action as may be reasonably necessary or
advisable, in each case including as required pursuant to the CMLP Partnership
Agreement, to consummate and make effective the transactions contemplated by
this Agreement.

ARTICLE 5

MISCELLANEOUS

5.1 Termination. This Agreement shall remain in effect until the earliest to
occur of (a) the Effective Time, (b) the date that is 60 days following the
valid termination of the Merger Agreement, and (c) the mutual written agreement
of each of the Crestwood Parties and the Inergy Parties to terminate this
Agreement. Upon the occurrence of any such event, this Agreement shall
automatically terminate without any notice or further action from the Parties
hereto and be of no further force or effect. Nothing in this Section 5.1 and no
termination of this Agreement shall relieve or otherwise limit any Party of
liability for any breach of this Agreement occurring prior to such termination.

5.2 Publicity. Each of the Crestwood Parties hereby permits the Inergy Parties
and CMLP to include and disclose in the Proxy Statement/Prospectus and in such
other schedules, certificates, applications, agreements or documents as such
entities reasonably determine to be necessary or appropriate in connection with
the consummation of the Merger and the transactions contemplated by the Merger
Agreement, the identity of each of the Crestwood Parties, the ownership of the
Subject Units by each of the Crestwood Parties and the nature of the
commitments, arrangements and understandings of each the Crestwood Parties
pursuant to this Agreement.

5.3 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder to a Party shall be in writing and delivered in person or
by courier service requiring acknowledgment of receipt of delivery or mailed by
U.S. registered or certified mail,

 

8



--------------------------------------------------------------------------------

postage prepaid and return receipt requested, or by telecopier, as follows;
provided, however, that copies to be delivered below shall not be required for
effective notice and shall not constitute notice:

If to any of the Inergy Parties, to:

Inergy Midstream, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Facsimile: (816) 531-4680

and

Inergy, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Facsimile: (816) 531-4680

with a copy to (which copy shall not constitute Notice):

Vinson & Elkins LLP

1001 Fannin, Suite 2500

Houston, Texas

Attention: Mike Rosenwasser and Gillian A. Hobson

Facsimile: (713) 615-5794

and

Conflicts Committee of the Board of Directors

Inergy Midstream, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: Randy E. Moeder, Chairman of the Conflicts Committee

Facsimile: (405) 286-9192

and

Potter Anderson & Corroon LLP

1313 North Market Street

P.O. Box 951

Wilmington, DE 19899-0951

Attention: Thomas A. Mullen

Facsimile: (302) 778-6204

 

9



--------------------------------------------------------------------------------

If to any of the Crestwood Parties, to:

Crestwood Holdings LLC

700 Louisiana Street, Suite 2060

Houston, Texas 77002

Attention: Robert G. Phillips

Facsimile: 832-519-2250

With a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: William E. Curbow

Facsimile: (212) 455-2502

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any Party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.

5.4 Interpretation. The division of this Agreement into articles, sections and
other portions and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation hereof. Unless
otherwise indicated, all references to an “Article” or “Section” refer to the
specified Article or Section of this Agreement. The terms “this Agreement,”
“hereof,” “herein” and “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section, or other portion hereof.
Unless otherwise specifically indicated or the context otherwise requires,
(a) words importing the singular shall include the plural and vice versa and
words importing any gender shall include all genders and (b) “include,”
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the words “without limitation.” The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, it is the intention of
the Parties that this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any of the provisions of
this Agreement.

5.5 Entire Understanding. This Agreement (including the documents referred to or
listed herein and the schedules annexed hereto), the Merger Agreement and the
Voting Agreement constitute the entire agreement between and among the Parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, and there are no representations, warranties or other agreements
between or among the Parties in connection with the subject matter hereof except
as set forth specifically herein or contemplated hereby.

5.6 Successors and Assigns; No Third-Party Beneficiaries. Neither this Agreement
nor any of the rights or obligations of any Party under this Agreement shall be
assigned, in whole or in part (by operation of Law or otherwise), by any Party
without the prior written consent of the other Parties hereto, except that NRGM
may assign the Option without the prior written consent of the other Parties
hereto. Any assignment in violation of this provision shall

 

10



--------------------------------------------------------------------------------

be null and void. Subject to the foregoing, this Agreement shall bind and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer upon any Person, other than the Parties hereto or their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

5.7 Counterparts. This Agreement may be executed in multiple counterparts each
of which shall be deemed an original and all of which shall constitute one
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other customary means of electronic transmission (e.g., “pdf”)
shall be effective as delivery of a manually executed counterpart hereof.

5.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement are not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the fullest extent possible.

5.9 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) To the maximum extent permitted by applicable Laws, the provisions of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to principles of conflicts of law.

(b) Each of the Parties irrevocably and unconditionally confirms and agrees that
it is and shall continue to be (i) subject to the jurisdiction of the courts of
the State of Delaware and of the federal courts sitting in the State of Delaware
and (ii) subject to service of process in the State of Delaware. Each Party
hereby irrevocably and unconditionally (A) consents and submits to the exclusive
jurisdiction of any federal or state court located in the State of Delaware,
including the Delaware Court of Chancery in and for New Castle County for any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated by this Agreement (and agrees not to commence any
litigation relating thereto except in such courts); (B) waives any objection to
the laying of venue of any such litigation in the Delaware Courts and agrees not
to plead or claim in any Delaware Court that such litigation brought therein has
been brought in any inconvenient forum; and (C) acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such Party hereby
irrevocably and unconditionally waives any right such Party may have to a trial
by jury in respect of any litigation directly or indirectly arising or relating
to this Agreement or the transactions contemplated by this Agreement.

5.10 No Recourse. This Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the entities that are expressly identified as Parties
hereto, and no past, present or future Affiliate, Representative, partner or
stockholder of any Party hereto shall have any liability for any obligations or
liabilities of the Parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

 

11



--------------------------------------------------------------------------------

5.11 Remedies. The Parties acknowledge and agree that an award of money damages
would be inadequate for any breach of this Agreement by any Party and any such
breach would cause the non-breaching Parties irreparable harm. Accordingly, the
Parties agree that prior to the termination of this Agreement, in the event of
any breach or threatened breach of this Agreement by one of the Parties, the
Parties shall also be entitled, without the requirement of posting a bond or
other security, to equitable relief, including injunctive relief and specific
performance. Such remedies shall not be the exclusive remedies for any breach of
this Agreement but shall be in addition to all other remedies available at law
or equity to each of the Parties.

5.12 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by each of the Parties. The failure of a Party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided. Only actions, waivers or
consents by NRGM or NRGM GP with the prior written consent of the Buyer Special
Committee shall constitute an action, waiver or consent by either NRGM or NRGM
GP as a party hereto, and the Buyer Special Committee shall be entitled to
exercise all rights of the Inergy Parties under this Agreement. Only actions,
waivers or consents by CMLP with the prior written consent of the MLP Conflicts
Committee shall constitute an action, waiver or consent by CMLP as a party
hereto.

5.13 Follow-On Contribution Agreement. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, nothing herein shall
limit the ability of the Crestwood Parties from exercising any of their rights
under the Follow-On Contribution Agreement and the Crestwood Parties shall
continue to have such rights during the period contemplated by the Follow-On
Contribution notwithstanding the receipt of an Exercise Notice, and no Exercise
Notice shall apply with respect to CMLP Common Units so long as such CMLP Common
Units are eligible to be contributed pursuant to the Follow-On Contribution
Agreement.

5.14 Antidilution Protections. If following the date hereof, the outstanding
CMLP Common Units, CMLP Class D Units or NRGM Common Units shall be changed into
a different number of units or other securities by reason of any split,
reclassification, recapitalization, combination, merger, consolidation,
reorganization or other similar transaction or event, or any distribution
payable in equity securities shall be declared thereon with a record date within
such period (other than distributions in kind to the Holders of CMLP Class D
Units or the holders of the CMLP Incentive Distribution Rights pursuant to the
CMLP Partnership Agreement), the number of New Buyer Common Units to be issued
upon exercise of the Option shall be appropriately adjusted to provide to the
Crestwood Parties the same economic effect as contemplated by this Agreement
prior to such event.

[Remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

INERGY, L.P. By:   Inergy GP, LLC, its General Partner By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer INERGY MIDSTREAM, L.P.
By:   NRGM GP, LLC, its General Partner By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:  

Chief Executive Officer

NRGM GP, LLC By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer INTREPID MERGER SUB,
LLC By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer

 

Signature Page to Option Agreement



--------------------------------------------------------------------------------

CRESTWOOD GAS SERVICES GP LLC By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President CRESTWOOD GAS SERVICES HOLDINGS
LLC By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President CRESTWOOD HOLDINGS LLC By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President

 

Signature Page to Option Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Existing Units

 

Name

  

Ownership

Crestwood Gas Services GP LLC    137,105 Common Units Crestwood Gas Services
Holdings LLC   

6,190,469 Class D Units

 

17,210,377 Common Units

Crestwood Holdings LLC    2,333,712 Common Units

SCHEDULE A



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNER INTERESTS

This ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNER INTERESTS (this “Assignment”),
dated as of [—], is by and between [—], a Delaware limited liability company
(“Assignor”), and Inergy Midstream, L.P., a Delaware limited partnership
(“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignee, Assignor, [[Crestwood Gas Services GP LLC, a Delaware limited
liability company][Crestwood Gas Services Holdings LLC, a Delaware limited
liability company], and [Crestwood Holdings LLC, a Delaware limited liability
company]]1, have entered into that certain Option Agreement, dated as of May 5,
2013, as amended (the “Option Agreement”); and

WHEREAS, pursuant to the terms and conditions set forth in the Option Agreement,
Assignor agreed to sell, assign and transfer to the Assignee, and the Assignee
agreed to acquire from Assignor, all of the limited partner interests of
Crestwood Midstream Partners LP, a Delaware limited partnership (“CMLP”), held
by Assignor;

WHEREAS, the Assignee has exercised the Option pursuant to Article 2 of the
Option Agreement, and, in connection therewith, desires for Assignor to sell,
assign and transfer the CMLP Limited Partner Interests (as such term is
hereinafter defined) to Assignee as further set forth herein; and

WHEREAS, capitalized terms used but not defined herein have the respective
meanings given to them in the Option Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants, terms
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor and
Assignee agree as follows:

1. Assignor hereby transfers, grants, conveys, assigns and delivers to Assignee,
and Assignee hereby accepts, subject to the terms and conditions of the CMLP
Partnership Agreement, all of Assignor’s right, title and interest in limited
partner interests of CMLP, including all rights under the CMLP Partnership
Agreement (the “CMLP Limited Partner Interests”), in each case free and clear of
all Encumbrances other than Permitted Encumbrances, and Assignee hereby assumes
all of Assignor’s liabilities, duties and obligations with respect to the CMLP
Limited Partner Interests.

2. From and after the date hereof, the Assignee shall be substituted for the
Assignor as the holder of the CMLP Limited Partner Interests and, in compliance
with CMLP Partnership Agreement, the Assignee shall be subject to and be bound
by all the terms and provisions of the CMLP Partnership Agreement.
Notwithstanding any subsequent amendment, supplement or restatement to the CMLP
Partnership Agreement, this Assignment shall remain in full force and effect.

 

1  Insert applicable non-Assignor entities which were parties to the Option
Agreement.



--------------------------------------------------------------------------------

3. Assignor and Assignee agree to take any further action and deliver any
further assignments, powers, instruments and other documents as may reasonably
be necessary or appropriate (whether pursuant to the CMLP Partnership Agreement
or otherwise) for the purpose of effecting or confirming, of record or
otherwise, the transfer of the CMLP Limited Partner Interests to Assignee from
Assignor as provided herein.

4. The terms and provisions of this Assignment shall be binding upon and inure
to the benefit of Assignor and Assignee and their respective legal
representatives, successors and assigns. No other person shall have any right,
benefit, priority, or interest hereunder or as a result hereof or have standing
to require satisfaction of the provisions hereof in accordance with their terms.

5. This Assignment is made in accordance with and is subject to the terms,
covenants and conditions contained in the Option Agreement. The terms and
conditions of the Option Agreement are incorporated herein by reference, and in
the event of a conflict between the provisions of the Option Agreement and this
Assignment, the provisions of the Option Agreement shall control.
Notwithstanding any other provision of this Assignment, this Assignment shall
not amend, alter, modify or limit in any manner the rights and obligations of
the parties hereto under the Option Agreement.

6. To the maximum extent permitted by applicable Laws, the provisions of this
Assignment shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware, without regard to principles of conflicts of
law. Each of the parties irrevocably and unconditionally confirms and agrees
that it is and shall continue to be (a) subject to the jurisdiction of the
courts of the State of Delaware and of the federal courts sitting in the State
of Delaware and (b) subject to service of process in the State of Delaware. Each
party hereby irrevocably and unconditionally (i) consents and submits to the
exclusive jurisdiction of any federal or state court located in the State of
Delaware, including the Delaware Court of Chancery in and for New Castle County
for any actions, suits or proceedings arising out of or relating to this
Assignment or the transactions contemplated by this Assignment (and agrees not
to commence any litigation relating thereto except in such courts); (i) waives
any objection to the laying of venue of any such litigation in the Delaware
Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum; and
(i) acknowledges and agrees that any controversy which may arise under this
Assignment is likely to involve complicated and difficult issues, and therefore
each such party hereby irrevocably and unconditionally waives any right such
party may have to a trial by jury in respect of any litigation directly or
indirectly arising or relating to this Assignment or the transactions
contemplated by this Assignment.

7. No amendment to this Assignment shall be effective unless it shall be in
writing and signed by each party hereto.

8. This Assignment may be executed in multiple counterparts each of which shall
be deemed an original and all of which shall constitute one instrument. Delivery
of an executed signature page of this Assignment by facsimile or other customary
means of electronic transmission (e.g., “pdf”) shall be effective as delivery of
a manually executed counterpart hereof.



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank. Signature page follows. ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption of Limited Partner Interests as of the day and year
first written above.

 

ASSIGNOR:    [—],        a Delaware limited liability company      By:  

 

     Name:   [—]      Title:   [—]   ASSIGNEE:   

Inergy Midstream, L.P.,

a Delaware limited partnership

     By:   NRGM GP, LLC, its General Partner      By:  

 

     Name:   [—]      Title:   [—]  

 

EXHIBIT A